Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0075
              Lower Tribunal Nos. 19-11149 CC, 19-340 AP
                          ________________


                            Artheisha Axen,
                                  Appellant,

                                     vs.

                      POAH Cutler Manor, LLC,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Patricia
Marino Pedraza, Judge.

      Legal Services of Greater Miami, Inc. and Jeffrey M. Hearne, for
appellant.

      Alvarez, Feltman, Da Silva & Costa, P.L., and Paul B. Feltman, for
appellee.


Before FERNANDEZ, LINDSEY and BOKOR, JJ.

     BOKOR, J.
      In a summary eviction proceeding, including an eviction for something

other than nonpayment of rent, section 83.60(2), Florida Statutes, mandates

that within five business days of service of process, a tenant must pay

accrued rent into the court registry or file a motion to determine rent. Here,

the record reflects Axen’s initial filing into the court registry of rent due as

well as a motion to determine rent, in compliance with the statute. The trial

court never heard or otherwise disposed of the motion to determine rent.

Despite the pending motion to determine rent, and a renewed motion to

determine rent, filed in response to Cutler Manor’s motion for final judgment,

the trial court granted Cutler Manor’s motion for final judgment and issued a

final judgment for possession. Axen appeals, asserting that the trial court

erred by entering final judgment without addressing the motion to determine

rent. For the reasons set forth below, we agree.

      Although the underlying complaint sought summary eviction based on

a purported lease violation, not nonpayment of rent, the October 8, 2019,

verified motion for final judgment sought possession based on Axen’s failure

to continue to deposit rent into the court registry under section 83.60(2).

Axen responded to the motion for final judgment the next day, again

requesting a determination of rent due. The record shows no order disposing

of either the original motion to determine rent filed on October 5, 2016, or the



                                       2
renewed motion to determine rent filed on October 9, 2019. Fifteen days

after Axen’s response to the original verified motion, Cutler Manor filed its

amended verified motion for final judgment, again premised on nonpayment

of rent. The amended verified motion for final judgment was set for hearing

on October 31, 2019. On the morning of the hearing, Axen deposited the

outstanding rent claimed in the amended verified motion for final judgment

into the court registry. The record contains no transcript of the hearing in the

trial court. On November 6, 2019, the court entered an order granting Cutler

Manor’s amended verified motion for final judgment.

      Without a transcript of a hearing, “[e]ven when based on erroneous

reasoning, a conclusion or decision of a trial court will generally be affirmed

if the evidence or an alternative theory supports it. . . . However, a

misconception by the trial judge of a controlling principle of law can constitute

grounds for reversal.” Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (internal citations omitted). Cutler Manor claims that

the failure to continue to deposit rent timely during the pendency of an

eviction voids any defense to the eviction other than payment. As this court

explained, “[t]he typical eviction case involves a tenant in possession after

the commencement of a lease. In such a case, payment of the rent into the

registry is the statutory requirement for continued occupancy while the



                                       3
eviction case is prosecuted and decided.” RSG, LLC v. Lenet, 107 So. 3d

1187, 1189 (Fla. 3d DCA 2013). However, this general rule must be read in

the context of the entire statute. The pertinent language requires “the tenant

to pay the rent into the registry of the court or to file a motion to determine

the amount of rent to be paid . . . .” §83.60(2), Fla. Stat. (emphasis added).

Giving effect to and harmonizing all relevant statutory provisions and

applying it here, the undisposed-of motion to determine rent precluded entry

of final judgment based on nonpayment. 1 To hold otherwise would fail to

read the statute as a consistent whole and create an absurd result. 2 See

Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189, 199 (Fla. 2007).

      Here, even without the benefit of a transcript, we know that the trial

court entered final judgment without consideration of the motion to determine

rent because the trial court’s order simply grants Cutler Manor’s motion.

Cutler Manor’s motion made no reference to the motion to determine rent

and sought final judgment solely based on the tenant’s nonpayment during


1
  A trial court typically disposes of a motion to determine rent in one of two
ways: (1) the court sets an expedited evidentiary hearing and issues an order
setting the rent to be deposited; or (2) the court strikes the motion as
procedurally barred (usually based on the motion of the landlord pointing out
statutory or procedural infirmities).
2
  Cutler Manor argues that we need not address the motion to determine rent
because Axen was late in depositing rent during the pendency of the action.
But that argument misconstrues the statute and fails to give meaning to each
provision.

                                      4
the pendency of the action. Accordingly, we vacate the final judgment for

eviction as well as the order granting Cutler Manor’s amended verified

motion for final judgment and remand to the trial court to conduct a hearing

on the motion to determine rent forthwith.

     Reversed and remanded.




                                     5